DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 15/657,530 on January 8, 2021. Please note Claims 1-19 and 22 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 8, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 22 objected to because of the following informalities: 



Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, several of the claimed features must be shown or the feature(s) canceled from the claim(s). For example, “a plurality of infrared emitters configured to project infrared light from the curved emission surface in the first direction along the first optical axis to the eye” and “a plurality of infrared receivers adapted to receive infrared reflections from the eye along the first optical axis” are critical features which must be shown. Applicant notes of a first optical axis 16946, noted in Figure 169, [0674] and similarly referenced in Figure 189, but this does not seem to refer explicitly to infrared light and namely how it is on the same/first optical path as the visible light emitters. [0736] simply offers a suggestion of including IR emitters and receivers and notes it can be communicated through the optics that are positioned and adapted to communicate  visible image light, but these key features are not demonstrated in a drawing, i.e. explicit labeling, etc. There are several embodiments in this application and it is not explicitly shown in the drawings of an embodiment which uses IR emitters, IR receivers and visible light all using the same optical axis. Applicant notes that Figure 189, [0731]-[0736] are sufficient “for the understanding of the subject matter sought to be patented”. However, examiner disagrees in light of the above reasoning. The optical axis 16946 is rarely detailed and it is unclear how a plurality of elements, such as infrared receivers, emitters, visible light emitters, which are merely suggested as being interwoven, can all use the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	Claims 1-19 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, for Claims 1 and 8, it recites therein of “a plurality of infrared emitters configured to project infrared light from the curved emission surface in the first direction along the first optical axis to the eye and a plurality of infrared receivers adapted to receive infrared reflections from the eye along the first optical axis”

Applicant identifies the first optical axis as 16946, which is referred to an earlier Figure 169, [0674], but this is seemingly not referenced in terms of infrared light, but rather visible light. In general, there is not much level of detail for this first optical axis. While [0736] does mention for the interwoven configuration of IR emitters/receivers and visible light emitters and notes that it may be communicated through the optics that are positioned and adapted to communicate visible image light, it is a stretch to say that this covers the above claim limitation. It is unclear how a single embodiment, which is seemingly not illustrated in drawings, shows these physical elements to be arranged in a way to output along the same optical path. Applicant’s annotated Figure 189, in the most recent Response, filed on January 8, 2021, noted three paths for the light; what are these paths for and would it not conflict with a first optical axis that outputs for the IR emitter, receiver, and visible light emitter? To clarify, due to the lack of support in the drawings and specification, it is unclear how or where the support for the above limitations are. Applicant argues sufficient understanding, but this does not seem apparent/reasonably possessed from the citations.

Please note the above issues are not resolved in Claims 2-7, 9-19 and 22 and the reasoning is also applied to these claims as well.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 6, 8, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ).

 	Park teaches in Claim 1:
	A wearable head device with an optical system, ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101 ), the optical system comprising:
	a see-through display ( Figure 24A/B, [0074] discloses details on the optical see-through, augmented reality display ); 
( Figure 24B, [0080] discloses one side of the optical see-through display device. Please note the surface, such as what is shown in Figures 2, 24A, etc. Using broadest reasonable interpretation for the term “panel”, the housing/frame which fits around the user’s temple area can be interpreted as the display panel, such as what is shown in Figures 24A/24B. The elements shown in Figure 24B and discussed below are all on the surface. Please note the combination below for details on the “curved emission surface” aspect );
	a plurality of visible light emitters configured to project visible image light [from the curved emission surface] in a first direction along a first optical axis to an eye of a user ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses an image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye ); 
a plurality of infrared emitters configured to project infrared light from the [curved emission surface in the first direction] along the first optical axis to the eye ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
a plurality of infrared receivers adapted to receive infrared reflections from the eye along  the first optical axis ( Figure 24B, [0083] discloses eye tracking IR sensor 1634A in one temple arm (of two) which, again, uses bidirectional filtering to receive infrared light from the user’s eye 1640. As noted above, it uses the same optical axis 1542 and/or representative element 1634E to direct this infrared light, i.e. common path/same path ); but

Park does not explicitly teach of a display “having a curved emission surface” and furthermore, extensions of this, such as a plurality of visible light emitters and infrared emitters which can project light “from the curved emission surface”. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.

However, in the same field of endeavor, head mounted displays, Richards teaches of a curved electronic device, ( Richards, Figure 2B, [0004]-[0005] ). In particular, Figure 2B notes a curved electronic display element 235, which is part of the front rigid body 250 (read as a display panel as it houses the various optical components; also please note right side 220D, left side 220E, etc as components of the display panel and other embodiments have similar teachings for the cylindrically curved display panel 410). Also please note locators 120, as detailed in [0026], [0039], etc, which emit light in the visible band and infrared band, etc, and these are configured to project from the curved emission surface towards the user’s eye 245 (read as in a first 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

Park teaches in Claim 6:
The wearable head device of claim 1, wherein the infrared reflections are received via a pupil of the eye. ( Park, [0083], [0090] discloses tracking the user’s pupil )

Park teaches in Claim 8:
An optical system ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101 ) comprising: 
a display panel ( Figure 24B, [0080] discloses one side of an optical see-through display device. Please note the surface, such as what is shown in Figures 2, 24A, etc. Using broadest reasonable interpretation for the term “panel”, the housing/frame which fits around the user’s temple area can be interpreted as the display panel, such as what is shown in Figures 24A/24B. The elements shown in Figure 24B and discussed below are all on the surface. Please note the combination below for details on the “curved” aspect );
a plurality of visible light emitters, the plurality of visible light emitters configured to project visible image light [from the curved emission surface] along a first optical axis to an eye ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses an image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye ); 
a plurality of infrared emitters arranged on the display, the plurality of infrared emitters configured to project infrared light [from the curved emission surface] to the eye along the first optical axis ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
a plurality of infrared receivers [arranged in a radial pattern on the display], the plurality of infrared receivers adapted to receive infrared reflections from the eye along the first optical axis. ( Figure 24B, [0083] discloses eye tracking IR sensor 1634A in one temple arm (of two) which, again, uses bidirectional filtering to receive infrared light from the user’s eye 1640. As noted above, it uses the same optical axis 1542 and/or representative element 1634E to direct this infrared light, i.e. common path/same path. Please note the combination below with regards to the radial pattern ); but

Park does not explicitly teach of a display “having a curved emission surface” and furthermore, extensions of this, such as a plurality of visible light emitters and infrared emitters which can project light “from the curved emission surface”. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.

However, in the same field of endeavor, head mounted displays, Richards teaches of a curved electronic device, ( Richards, Figure 2B, [0004]-[0005] ). In particular, Figure 2B notes a curved electronic display element 235, which is part of the front rigid body 250 (read as a display panel as it houses the various optical components; also please note right side 220D, left side 220E, etc as components of the display panel and other embodiments have similar teachings for the cylindrically curved display panel 410). Also please note locators 120, as detailed in [0026], [0039], etc, which emit light in the visible band and infrared band, etc, and these are configured to project from the curved emission surface towards the user’s eye 245 (read as in a first direction). As combined with Park, who teaches of a display panel which has the image generation and IR aspects arranged thereon to project to and through a lens (display element), a curved aspect can be adopted, a rather simple modification from Park’s flat display element, etc. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

	Park teaches in Claim 13:
	The optical system of claim 1, wherein the infrared reflections are received via a pupil of the eye. ( Park, [0083], [0090] discloses tracking the user’s pupil )

	Park teaches in Claim 15:
	A method ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101. Note the use which is described below ) comprising: 
projecting, by a display panel via a plurality of visible light emitters, visible image light along a first optical axis to an eye ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses an image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye ); 
projecting, by the display panel via a plurality of infrared emitters, infrared light to the eye along the first optical path ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
receiving, at the display panel via a plurality of infrared receivers, the infrared reflections from the eye along the first optical axis ( As described above, the eye tracking IR sensor receives the same emitted IR light due to bi-directional filtering ); but

Park does not explicitly teach of a display which “has a curved emission surface such that the visible light emitters are configured to project visible image light from the curved emission surface and the infrared emitters are configured to project infrared light from the curved emission surface. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

	Park and Richards teaches in Claim 22:
	The wearable head device of claim 1, wherein the optical system further comprises:
( Figure 24B, [0082] discloses that from 1654E, etc (the interpreted first optical axis), the light is directed to an optical axis 1542 (read as a second axis), allowing the user to have an actual direct view. Please note 1634E is a reflecting element, like mirrors, gratings which can direct visible light. At some point, it is able to transmit through (transmissive is natural given a see-through optical system) to the user’s eye ),
	wherein the second axis is perpendicular to the first axis and the eye receives the image light and the infrared light in the second direction. ( As noted above and shown in Figure 24B, the optical axis 1542 is substantially perpendicular to the light path 1634E, etc, before, Respectfully, examiner notes it is clear that the light is meant to travel along the path 1634E/display panel and then be outwardly output to the user’s eye, which is often perpendicular. Examiner asserts Official Notice to this being common )

11.	Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ), as applied to Claims 1, 8 and 15, further in view of Osterhout et al. ( US 2016/0116745 A1 ).

	As per Claim 2:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises micro-LEDs to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes the emissive source may be a micro-sized LED array as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 3:
	Park does not explicitly teach “wherein the plurality of visible light emitters comprises OLED to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes details on the OLED.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, 

	As per Claim 4:
	Park does not explicitly teach “wherein the plurality of visible light emitters comprises reflective pixels to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, Figure 3B, [0227], [0234] disclose a reflective polarizer as part of the display/DLP which can reflect light using the pixels as part of the scanning process to deliver image content.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the among of stray light, producing images with high contrast, ( Osterhout, [0232] ).

As per Claim 9:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises micro-LEDs to project the visible image light.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 10:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises OLED to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes details on the OLED.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 11:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises reflective pixels to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, Figure 3B, [0227], [0234] disclose a reflective polarizer as part of the display/DLP which can reflect light using the pixels as part of the scanning process to deliver image content.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the among of stray light, producing images with high contrast, ( Osterhout, [0232] ).

As per Claim 16:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises micro-LEDs to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 17:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises OLEDs to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes details on the OLED.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 18:


However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, Figure 3B, [0227], [0234] disclose a reflective polarizer as part of the display/DLP which can reflect light using the pixels as part of the scanning process to deliver image content.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the among of stray light, producing images with high contrast, ( Osterhout, [0232] ).

12.	Claim 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ), as applied to Claims 1, 8 and 15, further in view of Osterhout et al. ( US 2015/0355468 A1 ), hereinafter referred to as Osterhout2.

As per Claim 5:
	Park may not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ). Being able to focus on different parts of the eye will allow for the ability to track gaze.

	As per Claim 7:
	Park may not explicitly teach “wherein the infrared reflections are received via a retina of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which 

As per Claim 12:	Park does not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Both Lo and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

	As per Claim 14:
	Park does not explicitly teach “wherein the infrared reflections are received via a retina of the eye.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

As per Claim 19:
Park does not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

Response to Arguments
13.	Applicant’s arguments considered, but are respectfully moot in light of the new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments. The drawing objection has been altered in light of the claim amendments, to further address the new limitations as well. A 112 rejection has also been added in light of the claim amendments. Furthermore, the Price reference has been removed and a newly cited reference, Richards, has been relied on instead.
	As a result, Applicant’s arguments are moot at this time.

Conclusion
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621